Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,624,642 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 36-50 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, CN 104546055A (Leo Medical Co Ltd; hereinafter referred to as “Leo Medical”, wherein elements referred to below are from the attached English machine translation), discloses a system for treating tissue comprising a clip assembly (11) and an applicator (3, 4).  
The clip assembly includes a pair of clip arms coupled to a slider (14) received within a cinch tube (12; equivalent of claimed capsule) so that the clips are movable between a tissue receiving configuration (Figs. 1, 5) and a tissue clipping configuration.  The applicator is releasably coupleable to the clip assembly (Fig. 16) and comprises a cylindrical bushing tube (22; equivalent of claimed bushing) and a control traction wire (31; equivalent of claimed of claimed control member) extending therethrough, the cylindrical bushing tube includes two deflectable fingers (22-2; equivalent of claimed fingers) at its distal ends, wherein the fingers are moveable radially away from a central axis of the tube (Fig. 9, 14-16).  Each of the deflectable fingers are assembled with a protrusion (22-1; equivalent of claimed of claimed U-shaped portion) configured to push the fingers to a radially outward position upon contact with a camming tapered surface of an enlarged distal end of a connecting rod (21; wherein the enlarged distal end is equivalent of claimed cam washer) (Fig. 14-16; [0041], [0046]).  Upon proximal retraction of the connecting rod (21), protrusions (22-1) are separated out from the hole (12-3) of the cinch tube (12) thereby releasing the clip assembly ([0046]).   Therefore, the protrusions (22-1) serve to both retain the cinch tube of the clip assembly to the applicator and to interact with the camming surface of the connecting rod to release the clip assembly.  Applicant’s claimed invention involves the use of two separate elements to achieve this: a projection on the fingers to engage a corresponding abutment of the capsule to retain the clip assembly to the applicator, and a separate U-shaped portion curving into the channel of the bushing to engage with a cam washer to drive the fingers outwardly to release the clip assembly.   
Furthermore, the control traction wire (31) of Leo Medical is inserted into the connecting rod (21) by welding, crimping or any other rigid fixed connection mode into the bore (21-5) of the connecting rod and thus the camming surface of the connecting rod is not slidable over a length of the control traction member.   The connecting rod (21) and the control traction wire (31) are therefore moved in unison together.  Applicant’s claimed invention requires the cam washer to be slidable over a length of the control member and positioned distally of the U-shaped portion not achievable by Leo Medical due to its rigid fixed connection mode between the elements.
Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed system for treating tissue as claimed in independent claim 36 and 46.   In view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771